Case 4:20-cv-04109-SOH-BAB Document 15                 Filed 02/08/21 Page 1 of 1 PageID #: 73




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

 WILLIAM CLAYTON CHOATE                                                                 PLAINTIFF

 v.                                    Civil No. 4:20-cv-04109

 SHERIFF JACKIE RUNION; CAPTAIN GOLDEN ADAMS;
 NURSE STEVEN KING; WARDEN JEFFIE WALKER;
 and DR. KEVIN MCCARH                                                              DEFENDANTS

                                              ORDER

        William Clayton Choate, currently an inmate of the Miller County Detention Center, filed

 this 42 U.S.C. § 1983 action pro se on December 22, 2020. (ECF No. 1). Before the Court is

 Plaintiff’s Motion to Supplement his Complaint. (ECF No. 17). The Court has determined no

 response is necessary from Defendants to rule the on instant motion and therefore the issue is ripe

 for consideration.

        In his Motion Plaintiff seeks to add four claims to his Complaint. (ECF No. 17). However,

 Plaintiff failed to sign the pleading. The Federal Rules of Civil Procedure require pleadings to be

 signed by a party or the attorney representing that party. Pursuant to Rule 11 the court must strike

 an unsigned paper unless the omission is promptly corrected after being called to the attention of

 an attorney or party. The Clerk is DIRECTED to return a copy of the Motion to Supplement for

 Plaintiff’s signature. Plaintiff is DIRECTED to sign and date the motion and return it to the Court

 by February 22, 2021.

        Accordingly, Plaintiff’s Motion to Supplement (ECF No. 14) is DENIED.

        DATED this 8th day of February 2021.

                                                      /s/   Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE
